                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                          U.S. v. TROY FRYE, Crim. No. 18-728-JL

                                   PETITION    FOR
                        WRIT       Qf   HABEAS  CORPUS

1.   TROY FRYE, DOB: 4/28/67, SBI#: 652282B, FBI#: 582786LA7 is now confined to Mid-
State Correctional Facility (“MSCF”) of the Department of Corrections in Fort Dix, NewJersey.

2.   TROY FRYE, DOB: 4/28/67, SBI#: 652282B. FBI#: 582786LA7 will be required at the
U.S. District Court in Newark. New Jersey for an Arraignment before the Honorable
Chief Judge Jose L. Linares A Writ of Habeas Corpus should be issued for that purpose.
                               .




                                                                            /    1            /

                                                                   7        /1       /        -   —




 DATED:         December 14, 2018                                  /    1   —/


                                                                   /Z
                Newark, NJ                                                      /


                                                         Jamel Semper,
                                                         Assistant U.S. Attorney, Petitioner

                                          ORDER
 Let the Writ Issue.

 DATED:
                                                   Honorable Jose L. Linares U.S.D.J.
 12/14/18



                           WRITOF        HABEAS CORPUS

The United States of America to Warden of the Mid-State Correctional Facility (MSCF”) of the
Department of Corrections in Fort Dix, New Jersey WE COMMAND YOU that you have the
body of

                 TROY FRYE, DOB: 4/28/67. SBI#: 652282B, FBI#: 5$2786LA7

now confined at the Mid-State Correctional Facility (‘MSCF”) of the Department of Corrections in
Fort Dix, New Jersey, brought to the United States District Court, on Thursday, December 20,
2018, at 12:00 p.m., for an Arraignment before the Honorable Chief Judge Jose L. Linares at
U.S. District Court, Newark, New Jerseji.

     WITNESS the Honorable Chief Judge Jose L. Linares
      United States District Judge
      Newark, New Jersey
                                     Lissette Rodriguez
 DATED:     i)i/ig                   Clerk of the U.S. District Court
                                     for the District of New Jer

                                           Per:
                                                              Deputy Clerk               Li
